DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s amendment to the claims filed February 18, 2021 is acknowledged.  Claims 55, 58, 59 and 63 (currently amended), 37-45, 56, 57, 60-62, 65 and 66 (original), and claim 67 (newly added) will be examined on the merits.  Claims 46-54 are newly canceled and claims 1-36 were previously canceled.  Claim 64 was previously withdrawn and is currently amended. 

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.


3.	Claims 37-45, 55-63 and 65-67 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,287,631 (cited on IDS of 12/16/2019).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,287,631 represents a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods of generating a high accuracy sequence read of a double-stranded target nucleic acid molecule comprising the steps of amplifying each original strand of the double-stranded target nucleic acid molecule, sequencing the amplified target nucleic acid products generated from each strand, confirming the presence of at least one sequence read from each of the original strands, comparing the at least one sequence read from each strand with the at least one sequence read of the other strand, and generating a consensus sequence of the double-stranded target nucleic acid molecule wherein each position is identified as true if the particular position in the at least one sequence read of both strands is complementary.  The claims of U.S. Patent No. 10,287,631 also teach that the methods comprise ligating each of the double-stranded target nucleic acid molecules to at least one adapter molecule that comprises a degenerate or semi-degenerate single molecule identifier (SMI) sequence and a strand-distinguishing nucleotide sequence, grouping the first and second strand sequence 

4.	Claims 37-45, 55-63 and 65-67 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 37-70 of copending U.S. Application No. 16/118,290.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of copending U.S. Application No. 16/118,290 represents a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods of generating a high accuracy sequence read of a double-stranded target nucleic acid molecule comprising the steps of amplifying each original strand of the double-stranded target nucleic acid molecule, sequencing the amplified target nucleic acid products generated from each strand, confirming the presence of at least one sequence read from each of the original strands (see claim 41 of the ‘290 application), comparing the at least one sequence read from each strand with the at least one sequence read of the other strand, and generating a consensus sequence of the double-stranded target nucleic acid molecule wherein each position is identified as true if the particular position in the at least one sequence read of both strands is 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

5.	Claims 37-45, 55-63 and 65-67 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 37-70 of copending U.S. Application No. 16/503,398.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of copending U.S. Application No. 16/503,398 represents a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods of generating a high accuracy sequence read of a double-stranded target nucleic acid molecule comprising the steps of amplifying each original 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Subject Matter Free of the Prior Art
6.	With regard to claims 37-45, 55-63 and 65-67, no prior art was found that teaches or suggests a method of generating a high accuracy sequence read of a double-stranded target nucleic acid molecule, or a method of generating an error-corrected consensus sequence, as currently claimed.  As discussed further below, the closest art of Travers et al. (U.S. Patent Pub. No. 2009/0298075, cited on IDS of 6/21/2019) teaches methods for sequencing nucleic acid template constructs comprising double-stranded portions to provide redundant sequencing of both the sense 

Response to Arguments
7.	Applicant's arguments filed February 18, 2021 have been fully considered and are persuasive. 
  	Applicant requests that the rejections of claims 37-63, 65 and 66 under the judicially created doctrine of obviousness-type double patenting over claims 1-23 of U.S. Patent No. 10,287,631, claims 37-70 of copending Application No. 16/118,290 and claims 37-70 of copending Application No. 16/503,398 be held in abeyance until at least one pending claim of the instant application is found to be otherwise allowable.  Therefore, the rejections are maintained and have been updated to reflect the currently amended claims. 
Applicant then argues that the objection of claims 55 and 59 for minor informalities should be withdrawn since the claims have been amended to correct the grammatical and spelling errors.  The examiner agrees and therefore the objection is withdrawn. 
Applicant then argues that the rejection of claim 58 under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite should be withdrawn since the claims have 
Applicant then argues that the rejection of claims 37-39, 41, 42, 45-58, 52-58 and 60-63 under 35 U.S.C. § 102(b) as being anticipated by Travers et al. (U.S. Patent Pub. No. 2009/0298075, cited on IDS of 6/21/2019) should be withdrawn since Travers fails to disclose or suggest each and every feature of independent claims 37 and 55.  In particular, Applicant asserts that Travers does teach or suggest the limitation of “amplifying each original strand of the double-stranded target nucleic acid molecule resulting in each original strand generating a distinct yet related set of amplified target nucleic acid products” (claim 37) or generating a first set of duplicates of an original forward strand of the tagged DNA molecule and a second set of duplicates of an original complement strand of the tagged DNA molecule” (claim 55), as currently claimed, but rather teaches steps for performing single molecule sequencing reaction wherein sense and antisense strands are linked together using hairpin adapters, thus resulting in a single set of amplified products from a double-stranded molecule.  Applicant further argues that one of ordinary skill in the art would not be able to perform the additional steps of the claims if the amplifying or generating steps were carried out according to the teachings of Travers.  The examiner agrees and therefore the rejections are withdrawn. 
Applicant then argues that the rejections of claims 40 and 59 under 35 U.S.C. § 103(a) over Travers in view of Xie et al. (U.S. Patent Pub. No. 2014/0155274, cited on IDS of 6/21/2019), and claims 43, 44, 49-51, 65 and 66 over Travers in view of Bielas et al. (U.S. Patent Pub. No. 2015/0024950, cited on IDS of 6/21/2019), should be 

Summary
8.	Claims 37-45, 55-63 and 65-67 are rejected under the judicially created doctrine of obviousness-type double patenting.  However, claims 37-45, 55-63 and 65-67 are free of the prior art, as discussed above. 



Conclusion
9.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637